       Case: 4:21-mj-06019-CEH Doc #: 3 Filed: 01/13/21 1 of 2. PageID #: 12




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE NORTHERN DISTRICT OF OHIO

                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 4:21MJ6019
                                                   )
                Plaintiff,                         )   MAGISTRATE JUDGE
                                                   )   CARMEN E. HENDERSON
                                                   )
                v.                                 )
                                                   )
 OLIVER SMITH,                                     )
                                                   )   PETITION FOR WRIT OF HABEAS
                Defendant.                         )   CORPUS AD PROSEQUENDUM

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF OHIO, EASTERN DIVISION:

        The petitioner, Duncan T. Brown, Assistant United States Attorney for the Northern

District of Ohio, respectfully submits to the Court that Oliver Smith is now confined in the

Mahoning County Justice Center, Youngstown, Ohio, and is in the custody of the Sheriff for said

Institution.

        Your petitioner further shows to the Court that the defendant has been charged in this

District with a violation of Title 18, United States Code, Sections 842(i)(1) and 922(g)(1) and

Title 26, United States Code, Section 5861(d) and (i), and pursuant to said charge is to appear for

Arraignment on January 21, 2021, at 11:00 a.m. before the Honorable Magistrate Judge Carmen

E. Henderson in the United States District Court for the Northern District of Ohio, Eastern

Division.

        WHEREFORE, your petitioner prays that a Writ of Habeas Corpus Ad Prosequendum

issue from this Court to the above-named custodian and/or the United States Marshal at
       Case: 4:21-mj-06019-CEH Doc #: 3 Filed: 01/13/21 2 of 2. PageID #: 13




Youngstown, Ohio or their designee, and/or FBI and/or the Ohio Department of Rehabilitation

and Corrections to produce the defendant before this Court at the above-specified time and place

and for such other and further proceedings as the Court may deem proper as it pertains to the

prosecution of said charges; and that immediately after the said defendant completes this and any

future court proceedings, be returned to said custodian under safe and secure conduct.

                                                     Respectfully submitted,

                                                     BRIDGET M. BRENNAN
                                                     Acting United States Attorney

                                              By:    /s/ Duncan T. Brown
                                                     Duncan T. Brown (NY: 3982931)
                                                     Assistant United States Attorney
                                                     United States Court House
                                                     801 West Superior Avenue, Suite 400
                                                     Cleveland, OH 44113
                                                     (216) 622-3933
                                                     (216) 522-8355 (facsimile)
                                                     Duncan.Brown@usdoj.gov


       I, Duncan T. Brown, do declare under penalty of perjury that the foregoing is true and

correct.

                                                    s/ Duncan T. Brown
                                                    Duncan T. Brown
                                                    Assistant United States Attorney


Executed on January 13, 2021.




                                                2
